                   24358 24IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                 WESTERN DIVISION


JASON THIELE,                                        CASE NO. 18-CV-4081

                                  Plaintiff,

vs.                                                  DEFENDANT FONA
                                                     INTERNATIONAL, INC.'S
BASF CORP., ET AL.,                                  CORPORATE DISCLOSURE
                                                     STATEMENT
                               Defendants.




       Defendant, FONA International, Inc., through its undersigned counsel, submits the

following Corporate Disclosure Statement pursuant to Fed.R.Civ.P. 7.4:

       FONA International, Inc. has no parent corporations. Additionally, no publicly held

company or publicly held investment fund owns 10% or more of FONA International, Inc.


                                                     CRARY HUFF RINGGENBERG
                                                     HARTNETT & STORM, P.C.

                                               By:   /s/ Daniel L. Hartnett
                                                     Daniel L. Hartnett, AT0003363
                                                     329 Pierce Street, Ste. 200
                                                     PO Box 27
                                                     Sioux City, Iowa 51102
                                                     Telephone: 712.277.4561
                                                     Fax: 712.277.4605
                                                     dhartnett@craryhuff.com

                                                     And




13199288 _1 136233.0031
      Case 5:18-cv-04081-LTS-KEM Document 26 Filed 11/13/18 Page 1 of 2
                                                       Ronald B. Lee
                                                       (will be filing for pro hac admission)
                                                       rlee@ralaw.com
                                                       Moira H. Pietrowski
                                                       (will be filing for pro hac admission)
                                                       mpietrowski@ralaw.com
                                                       Roetzel & Andress, LPA
                                                       222 South Main Street
                                                       Akron, OH 44308
                                                       Telephone: 330.376.2700
                                                       Facsimile: 330.376.4577
                                                       Attorneys for Defendant FONA
                                                       International, Inc.


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 13th day of November, 2018, I electronically

filed the foregoing with the Clerk of the Court using the CM/EFC system. Notice of this filing

will be sent to counsel of record by operation of the Court’s electronic filing system.


                                                       /s/ Daniel L. Hartnett
                                                       Daniel L. Hartnett, AT0003363




                                                 2
13199288 _1 136233.0031
       Case 5:18-cv-04081-LTS-KEM Document 26 Filed 11/13/18 Page 2 of 2
